Title: To George Washington from George Walton, 1 April 1796
From: Walton, George
To: Washington, George


        
          sir,
          philadelphia, 1 April, 1796
        
        The letter enclosed, came under cover to me from General Mathews by yesterday’s mail. In opening the latter, the seal of the former was a little injured.
        With every consideration of delicacy on my part, and of respect to the Executive of the Union on the other, I make this the occasion to mention, that, by the same mail, as well as by other conveyances, I am advised of such a general derangement of

public affairs, and of appointments, in Georgia, I would willingly undertake some federal Employment.
        Having long served in the Judiciary of that State, my habits and predilections are in that line; and I should have been content to have been continued on the ground I had left: but I have been excluded from the appointments, and even the Commission, for treating with the Creeks for the Oakmulgie lands, has been filled up anew.
        Under this unpleasant prospect, I am induced to offer my services to attend the Running of the Southern Boundary of the United-States, under the spanish Treaty. It is in truth, sir, not my wish to embarrass by this application, as I make it with doubts; and shall be content with the reasons which shall pass it by. Advancing to a declining period of my life, my principal aim in this address is, to place myself in view for service, when a fit occasion shall offer. With sincere attachment & respect, I am, Sir, Yr Obt Sert
        
          Geo. Walton
        
      